   Case 8:19-cv-15538-BRM Document 1 Filed 07/18/19 Page 1 of 3 PageID: 1



                                      SUPREME COURT OF NEW JERSEY
                                          D-97 September Term 2018
                                                   082567

In the Matter of

CharlesH.Lee,                        FILED
                                                       ORDER
An Attorney At Law                    APR 16 2019
                                   i71 %t                 e_ /SO3Y(’flThJ
(Attorney No. 011281990)


        This matter have been duly presented pursuant to Rule 1:20-10(b),
following a granting of a motion for discipline by consent in DRB 18-374 of
Charles H. Lee of Fort Lee, who was admitted to the bar of this State in
1990;
        And the Office of Attorney Ethics and respondent having signed a
stipulation of discipline by consent in which it was agreed that respondent
violated RPC 1 .5(a)(unreasonable fee), RPC I .5(c)(improper contingent fee),
RPC l.7(a)(2)(conflict of interest), RPC l.15(a)(commingling), RPC 1.15(d)
and Rule 1:21-6 (recordkeeping violations), RPC 5.5(a)(1)(practicing law
while ineligible), RPC 7.5(c)(improper law firm name), RPC 7.5(d)(improper
law partnership), RPC 8.l(b)(failure to cooperate v’ith disciplinary
authorities), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or
misrepresentation);
        And the parties having agreed that respondent’s conduct violated RPC
1.5(a), RPC 1.5(c), RPC 1.7(a)(2), RPC 1.8(a), RPC 1.15(a), RPC 1.15(d),
RPC 5.5(a), RPC 7.5(c), RPC 7.5(d), RPC 8.1(b), RPC 8.4(c) and Rule 1:21-6,
and that said conduct warrants a three-month suspension from practice;
        And the Disciplinary Review Board having determined that a three-
       Case 8:19-cv-15538-BRM Document 1 Filed 07/18/19 Page 2 of 3 PageID: 2



month suspension from practice is the appropriate discipline for respondent’s
unethical conduct and having granted the motion for discipline by consent in
District Docket No. XI’V-20l8-0l96E;
      And the Disciplinary Review Board having further determined that as a
condition of reinstatement, respondent should be required to furnish to the
Office of Attorney Ethics the following records preceding the term of
suspension: 1) monthly three-way reconciliations of respondent’s attorney
accounts, 2) client ledger cards, and 3)trust and business account receipts and
disbursement journals;
      And the Disciplinary Review Board having submitted the record of the
proceedings to the Clerk of the Supreme Court for the entry of an order of
discipline in accordance with Rule 1:20-16(e);
       And respondent having been administratively ineligible to practice law
by Order of the Supreme Court since October 30, 2017 (CLE noncompliance);
       And good cause appearing;
       It is ORDERED that Charles H. Lee of Fort Lee is hereby suspended
 from the practice of law for a period of three months, effective May 6,2019,
 and until the further Order of the Court; and it is further
       ORDERED that respondent shall provide to the Office of Attorney
 Ethics the following records for the six-month period prior to the Order of
 administrative ineligibility : l)monthly three-way reconciliations of his
 attorney accounts, 2) client ledger cards, and 3) trust and business account
 receipts and disbursement journals; and it is further
       ORDERED that respondent comply with Rule 1:20-20 dealing with
 suspended attorneys; and it is further
      ORDERED that pursuantto Rule 1:20-20(c), respondent’s failure to
 comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15)
    Case 8:19-cv-15538-BRM Document 1 Filed 07/18/19 Page 3 of 3 PageID: 3



may (1) preclude the Disciplinary Review Board from considering
respondent’s petition for reinstatement for a period of up to six months from
the date respondent files proof of compliance; (2) be found to constitute a
violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action
for contempt pursuant to Rgi 1:10-2; and it is further
      ORDERED that the entire record of this matter be made a permanent
part of respondent’s file as an attorney at law of this State; and it is further
      ORDERED that respondent reimburse the Disciplinary Oversight
Committee for appropriate administrative costs and actual expenses incurred in
the prosecution of this matter, as provided in Rule 1:20-17.


      WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this
12th day of April, 2019.




                                            CLERK OF THE SUPREME COURT
